FINAL REPORT1

              Recommendation 1-2018, Minor Court Rules Committee

                        Amendment of Pa.R.C.P.M.D.J. No. 314

                         REINSTATEMENT OF COMPLAINT

I.     Introduction

       The Minor Court Rules Committee (“Committee”) recommended amendments to
Rule 314 of the Pennsylvania Rules of Civil Procedure before Magisterial District Judges
(“Rules”). Rule 314 addresses the reinstatement of a complaint following a dismissal
without prejudice for failure to make timely service upon a defendant. The amendments
distinguish the procedure for cases when the complaint is dismissed as to all defendants
from dismissal for only some defendants.

 II.   Background and Discussion

      Rule 314 addresses matters relating to service. Rule 314D provides for the
dismissal of the complaint without prejudice for failure to make timely service on the
defendant, and 314E provides for reinstatement of the complaint following a dismissal
without prejudice for failure to make timely service.

        The Committee received an inquiry regarding a dismissal without prejudice
pursuant to Rule 314D and the ability to reinstate the complaint under Rule 314E when
the complaint names multiple defendants, not all defendants have been served, the
complaint is dismissed as to the unserved defendant(s), but the case moves forward
against the served defendant(s), and proceeds to a hearing on the merits or a default
judgment. In this scenario, a concern arises when the plaintiff subsequently locates an
unserved defendant and requests reinstatement of the complaint pursuant to Rule 314E.
The rule does not address this scenario, and reinstating an adjudicated case to proceed
against the previously unserved defendants raises concerns with maintaining the integrity
of the court’s original judgment, including the appeal period applicable to the parties.

      The Committee discussed the inquiry, and agreed that it would be appropriate to
recommend the amendment of the procedures set forth in Rule 314E to distinguish
between scenarios when the complaint has been dismissed as to all defendants and
when the complaint has been dismissed as to less than all defendants.



1The Committee’s Final Report should not be confused with the Official Notes to the
Rules. Also, the Supreme Court of Pennsylvania does not adopt the Committee’s Official
Notes or the contents of the explanatory Final Reports.
III.   Rule Changes

        The Committee recommended amendment of Rule 314 by expanding Rule 314E
into two subparagraphs. Subparagraph E(1) provides that when the complaint is
dismissed without prejudice as to all defendants for failure to make timely service, the
complaint may be reinstated. Subparagraph E(2), in contrast, provides that when the
complaint has been dismissed without prejudice for failure to make timely service as to
less than all defendants, any further action against a previously unserved defendant must
be initiated by filing a new complaint. The Official Note provides that the new action in
subparagraph E(2) is subject to all applicable fees and costs for a new filing.

       The Committee also recommended minor stylistic changes throughout Rule 314.




                                           2